Citation Nr: 1316150	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1966 to December 1968.  
The case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for arthritis of the lumbar spine.  

In May 2011, the Board denied the claim of service connection for degenerative disc disease and spondylosis of the lumbar spine.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court endorsed a September 2012 joint motion for remand, vacated the May 2011 Board decision that denied the claim for service connection for degenerative disc disease and spondylosis of the lumbar spine, and remanded the matter for compliance with the instructions in the joint motion.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran has submitted additional evidence following return of the claims file to the Board.  He has waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304 (2012).  These records are, however, duplicates of records submitted by the Veteran in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board must remand this case to comply with the terms of the September 2012 joint motion for remand (JMR).  The JMR states that the parties agreed that the Veteran was entitled to a VA examination or opinion under McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Accordingly, the Board remands to obtain a medical opinion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The Veteran's medical records indicate current diagnoses of degenerative disc disease and spondylosis of the lumbar spine.  In a September 2004 informal claim for compensation benefits, the Veteran reported that he incurred a back injury while in basic training and still receives treatment for such injury.  In a December 2005 substantive appeal, via a VA Form 9, the Veteran reiterated that his "back injury originally occurred after basic training . . . [and that his] records show where [he] was treated several times for back problems while at Fort Bragg."  He further noted that he "was not symptomatic at the time of discharge and it was not noted that [he] had been having back problems," and he has been treated on and off since 1968 to 1969.  The Veteran was seen in November 1986 at a general VA examination in which he reported "occasional lower back pain considered chronic lower back syndrome."  An x-ray of the lumbar spine showed narrowing of the lumbosacral interspace, no vertebral body abnormality, and a normal lumbar lordotic curve.  He underwent a lumbar laminectomy in 1988.  He currently claims the degenerative disc disease and spondylosis as a result of this basic training injury.  He was not provided a VA examination pursuant to his claims.  As the Veteran has fully and repeatedly asserted his contentions and the medical evidence regarding the current disability is thorough and complete, the Board concludes that an opinion, but not an examination, is warranted pursuant to VA's duty to assist.  See McLendon, supra.

The Board must also remand to obtain additional VA treatment records.  The Board remanded this case in 2009 in part to obtain additional VA treatment records from the Dorn VA Medical Center (VAMC) from 1968 through to the present time.  Records from 1986 to 2007 were obtained.  The archivist stated on the transmission cover sheet that the Veteran had not been seen at that VAMC prior to 1986.  He had, however, been seen at the Augusta, Georgia, VAMC in the 1970's.  The archivist recommended that a follow-up request be sent to that facility.  The claims file does not reflect that any such request was sent.  The Board takes this opportunity to order that all outstanding records be obtained from the Augusta VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA treatment of the Veteran's back disability not currently in the claims folder, to include copies of all records of the Augusta, Georgia, VAMC dated from 1968 to the present.  All records received must be associated with the claims file.

2.  After completing the records development, send the Veteran's claims file for a medical opinion to assist in determining whether his current lumbar spine disorders, including degenerative disc disease and spondylosis, are as likely as not etiologically related to the his complaints during basic training.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  If the opinion cannot be offered without examination of the Veteran, an examination should be provided.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current lumbar spine disorders, including degenerative disc disease and spondylosis, are causally or etiologically related to the Veteran's active service.  In rendering the opinion, the examiner should comment on the complaints of pain in the lower right side of the back, also periodic pain when urinating, no previous trouble, as noted in an October 2, 1968 service treatment record and the complaint of pain when he bends over in the right lower back renal area, intermittent for three months, noted in an October 3, 1968 service treatment record.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


